UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

TEAMSTERS LOCAL UNION NO. 1199,
Plaintiff,

Case No. 1:19-ev-0732
v. JUDGE EDMUND A. SARGUS, JR.

COCA-COLA CONSOLIDATED, INC.,
Defendants.
ORDER
On September 24, 2019, this matter came before the Court for a hearing on Plaintiff's
Application for a Temporary Restraining Order. (ECF No. 2). Plaintiff presented a single
witness. For the reasons stated in open court, that application is DENIED.

IT IS SO ORDERED.

Y= - JOU L~ —
D

DATE EDISUND)A. SARGUS, JR.
TATES DISTRICT JUDGE
